Citation Nr: 0114746	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tendinitis of the left 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
January 1975 and from August 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a statement received in September 2000, the veteran 
appears to have raised the issues of service connection for 
hemorrhoids and service connection for allergies.  The RO has 
yet to consider these issues.  Therefore, they are referred 
to the RO for appropriate action.


FINDING OF FACT

Tendinitis of the veteran's left elbow originated in active 
duty.


CONCLUSION OF LAW

Tendinitis of the left elbow was incurred in active duty.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303(d) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his diagnosed tendinitis of the 
left elbow was incurred during his active military service.  
He says that he received in-service treatment for tendinitis 
of the left and right elbows.  He maintains that his right 
elbow was much worse than the left during service and was 
therefore the focus of his in-service treatment.  He states 
this is the reason why his service medical records do not 
make reference to a left elbow disorder.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Although service medical records do not document the presence 
of tendinitis of the left elbow, the post-service medical 
evidence of record, including the report of a January 1997 VA 
examination, satisfactorily establishes the presence of this 
disability.  In addition, the post-service medical evidence 
shows includes an October 1993 record of J.D. Hogan, Jr., 
D.C., which shows that the veteran was seen for bilateral 
elbow pain.  In addition, in a June 1995 statement, Dr. Hogan 
reported that when the veteran was initially seen in October 
1993, he dated the onset of his bilateral elbow pain to June 
1991.  It is reasonable to conclude that this history was 
provided for clinical rather than compensation purposes since 
the veteran did not file a claim for service connection for 
left elbow disability until well after October 1993.  
Therefore, the Board has found this history to be credible.  
. Accordingly, the Board concludes that the tendinitis of the 
veteran's left elbow originated during his military service. 


ORDER

Entitlement to service connection for tendinitis of the left 
elbow is granted.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



